                Case 20-12522-JTD        Doc 719     Filed 12/04/20     Page 1 of 22




                  IN THE UNITED STATES BANKRUPTCY COURT

                         FOR THE DISTRICT OF DELAWARE



                                                       Chapter 11
    In re:

    Mallinckrodt PLC, et al.,                          Case No. 20-12522 (JTD)

                    Debtors.
                                                       (Joint Administration Requested)


                DECLARATION OF WILLIAM JEFFERS, CFA IN SUPPORT OF THE
                   ESTABLISHMENT OF AN AD HOC EQUITY COMMITTEE




I, WILLIAM JEFFERS, declare under penalty of perjury as follows:

          1.     I am a principal of The Griffing Group, LLC, a business valuation consulting firm

located in Oak Park, Illinois. I have been retained by Fishman Haywood LLP, Bragar Eagel &

Squire, PC, and Smith Katzenstein & Jenkins LLP, Counsel for an Ad Hoc Equity Committee in

the above-captioned bankruptcy proceedings as a valuation expert with extensive business

valuation experience. My curriculum vitae containing my credentials and prior expert testimony is

attached hereto as Exhibit A.1




1
    My time is being billed at the rate of $600 per hour. Time incurred by other analysts is being
    billed at the rates of $200 to $450 per hour. The fees paid to my firm are not contingent upon
    any opinion I offer or the outcome of any litigation.
               Case 20-12522-JTD            Doc 719   Filed 12/04/20   Page 2 of 22

                                                               Declaration of William Jeffers, CFA
                                                                                            Page 2


Summary

        2.      I have been asked to perform a discounted cash flow valuation of Mallinckrodt

plc’s primary operating segment, Specialty Brands, on a stand-alone basis. Specialty Brands is the

larger of the two businesses owned and operated by Mallinckrodt plc, and it accounts for over 90%

of the value of the consolidated entity.2

        3.      According to my very preliminary calculations, the value of the equity of Specialty

Brands on a stand-alone basis is worth at least $989 million. This value was derived from a

discounted cash flow (“DCF”) analysis conducted with limited information that excludes

potentially significant value from tax benefits that may be present but cannot be quantified with the

information that was available.

        4.      This stand-alone discounted cash flow valuation is conservative in at least three

important ways:

                a.   It accepts Mallinckrodt’s conservative forecast for the 2020-2024 period.

                b.   It assumes that the company is unable to utilize the tax shield for interest

             expense, which increases the after-tax cost of debt from 7.4% to 10%.           It also

             consequently increases the WACC from 8.2% to 10.4%. If the company is able to

             decrease its WACC by utilizing the tax-shield for interest expense, the value of the

             company could be as high as $2.1 billion.

                c.   It excludes the impact of $2 billion in net operating loss carryforwards

             (“NOL’s”) and other tax benefits that would allow the company to eliminate income




2
 Based upon the fact that Specialty Brands accounted for 92% of the operating income of
Mallinckrodt plc.
               Case 20-12522-JTD          Doc 719     Filed 12/04/20     Page 3 of 22

                                                                 Declaration of William Jeffers, CFA
                                                                                              Page 3


            taxes for the foreseeable future. Including the impact of these tax benefits could

            potentially increase the value of the company to as high as $2.7 billion.3

       5.         I have made the conservative decision to exclude the impact of these tax benefits as

the public information does not provide enough information to adequately describe the impact of

these benefits.

       6.         Specialty Brands is a much larger enterprise and much more valuable than Specialty

Generics. For the fiscal year ended December 27, 2019, the Specialty Brands operating companies

generated operating earnings of $1.2 billion from revenues of $2.4 billion, while Specialty Generics

accounted for earnings of $108 million from revenues of $739 million. In short, Specialty Brands

accounted for 77% of the revenues and 92% of the earnings of Mallinckrodt.4


       Net Sales                       FY2017         FY2018         FY2019          2019 %

       Specialty Brands                 $2,352         $2,497          $2,424            77%

       Specialty Generics                $870           $719           $739              23%

       Total                            $3,222         $3,216          $3,163         100%

       Operating Income

       Specialty Brands                 $1,146         $1,093          $1,175            92%

       Specialty Generics                $266            $89           $108              8%

       Total                            $1,412         $1,182          $1,283         100%




3
  These include $1.4 billion of NOL’s which have no expiration date and $64.3 million in U.S. tax
credits and the potential amortization tax benefit, which I have valued at $865 million. For
details, please refer to Schedule 2. Please note that the assumptions about the taxable attributes
outlined in 4(b) and 4(c) are not additive. They are not mutually exclusive either.
4
  Mallinckrodt plc, SEC Form 10-K for the fiscal year ending December 27, 2019, p. 132.
              Case 20-12522-JTD         Doc 719     Filed 12/04/20     Page 4 of 22

                                                               Declaration of William Jeffers, CFA
                                                                                            Page 4


        7.      Specialty Brands markets branded pharmaceutical products for autoimmune and rare

diseases in a variety of specialty areas. These specialty drugs are promoted directly to physicians,

hospitals and health care facilities by a sales force of approximately 300 sales representatives.5

Specialty Generics, on the other hand, manufactures niche generic drugs and active pharmaceutical

ingredients in accord with FDA requirements and sells them on a wholesale basis to other

pharmaceutical companies and distributors.


The Acthar Litigation

       8.       The Debtors claim that the reason for the shift in the Debtors’ proposed bankruptcy

filing for Specialty Generics to the present filing was the recent increase in litigation involving

Acthar, the Debtors’ highest selling Specialty Brand product, and the claims against Mallinckrodt

ARD, LLC, the legal entity in the business of selling Acthar in the United States, and other related

Specialty Brand entities.

       9.       I understand that the Debtors vigorously dispute any liability related to the Acthar

litigations and have insisted that they have not acted improperly with respect to the marketing and

sale of Acthar.6 I understand that even with the Acthar litigation, the claims against might be

available to be asserted only against the Mallinckrodt ARD entities engaged principally in the

marketing and distribution of Acthar.




5
  Mallinckrodt plc, SEC Form 10-K for the fiscal year ending December 27, 2019, p. 4.
6
  See Testimony of Mark C. Trudeau, President & CEO of Mallinckrodt Pharmaceuticals,
October 1, 2020, Document 411-4. Also note that Stephen Welsh described the plaintiff
allegations in these litigation matters as being “premised on numerous frailties” and “suffer from
numerous factual and legal defects.” See Declaration of Stephen A. Welch, Chief Transformation
Officer, In Support of Chapter 11 Petitions and First Day Motions, Document 128, p. 9.
               Case 20-12522-JTD           Doc 719    Filed 12/04/20     Page 5 of 22

                                                                 Declaration of William Jeffers, CFA
                                                                                              Page 5


        10.     As part of the Restructuring Support Agreement (“RSA”). the Debtors have reached

a potential settlement of $260 million related to the pending governmental litigations and

investigations. For the purposes of this valuation analysis, I have assumed that a similar amount

($260 million) will be required to settle the pending Acthar civil litigation.


Valuation of Specialty Brands on a Stand-alone Basis

        11.     I conducted a preliminary analysis of the equity value of the Specialty Brands

segment using public information, including the company’s financial projections for the fiscal years

2020-2024.7


       Specialty Brands
                                  2020E          2021E          2022E            2023E      2024E
        ($000s omitted)

    Net Revenues                  $1,964         $1,760         $1,848           $1,867     $1,859

    Revenue Growth                -19.0%         -10.4%          5.0%            1.0%        -0.4%


    EBITDA                         $725           $695           $746            $719        $707

    EBITDA Margin                 36.9%          39.5%          40.4%            38.5%       38.0%



        12.     Unlike the spin-off that was attempted earlier in 2020, where the debt was assumed

to be split between the two segments,8 all of the debt in this valuation is assumed to be borne by the

Specialty Brand segment. As discussed earlier, I assumed that both the potential Acthar litigation




7
 Mallinckrodt Pharmaceutical: Discussion Materials, October 2020, p. 25.
8
 Mallinckrodt Pharmaceuticals, JP Morgan Healthcare Conference, January 7, 2019, p. 7. The
Specialty Brands segment planned on more than $1 billion in debt reduction as a result of the
spin-off of Specialty Generics.
               Case 20-12522-JTD          Doc 719     Filed 12/04/20      Page 6 of 22

                                                                  Declaration of William Jeffers, CFA
                                                                                               Page 6


and the civil litigation would be settled for a total of $520 million, and I have included that amount

as part of long-term debt.

       13.      Even with the conservative decision to exclude all tax benefits available to the

Company, my DCF analysis shows that the Specialty Brand segment, on a stand-alone basis, is

worth approximately $989 million. As I was working with very limited information on the Debtor’s

operations, especially the tax benefits of the substantial net operating loss carryforwards, tax credits,

and amortization, it is difficult to pinpoint a point estimate value. Therefore, I have taken the

conservative position to simply exclude any benefit attributable to these assets. Once additional

information becomes available, I will incorporate that information into my valuation analysis and

will add the tax benefits provided by these assets, which are likely to add substantial value to the

already positive equity value.

        14.     I derived the company’s cost of equity using the capital asset pricing model

(“CAPM”). The CAPM has three basic components: (i) the risk-free rate; (ii) the equity risk

premium and (iii) the beta. In addition, some valuation practitioners believe that the cost of equity

is inversely related to firm size to an extent not captured in the CAPM. The cost of equity is equal

to the sum of the risk-free rate, size premium (if applicable), and the product of the equity risk

premium and the beta. Using the inputs described below, I calculated Specialty Brands’ cost of

equity to be 12.9%.
               Case 20-12522-JTD          Doc 719     Filed 12/04/20     Page 7 of 22

                                                                 Declaration of William Jeffers, CFA
                                                                                              Page 7


        15.        The risk-free rate is equal to the yield on 20-year constant maturity US treasury

bonds on December 31, 2019, or 2.25%.9 I used this date to normalize the impact of COVID-19 on

the cost of equity. Had I used the rate as of October 13, 2020, the rate would have been 1.29%.10

        16.        I used the supply-side Equity Risk Premium (“ERP”) from the Duff & Phelps Cost

of Capital Navigator, 6.17%. The ERP is the extra return that investors expect to receive from an

investment in the market portfolio of common stocks, represented by a broad-based market index

such as the S&P 500.11          Use of the supply-side ERP is generally accepted by valuation

professionals.12

        17.        Beta attempts to capture the long-term average level of systematic risk associated

with the cash flows over the forecast period. It is my opinion that a levered beta of 1.5 is appropriate

for determining Specialty Brands’ WACC. The most common method of estimating beta is to use

a sample of historical stock price data, or a look-back period.13 The measurement period for

regressions should include at least 60 data points.14 The most common data set consists of five years


9
  www.treasury.gov
10
   Note that Mallinckrodt filed for bankruptcy protection on October 12, 2020, or what is
celebrated as Columbus Day. The bond market was closed for the holiday, and so the next
available quote was for the 13th.
11
   Shannon P. Pratt and Roger J. Grabowski, Cost of Capital, 5th Edition, (Wiley, 2014), pp. 114-
5.
12
   The current long-term “supply-side” ERP is based upon historical returns from 1926-2019 and
averaged based upon an arithmetic average. A number of academic studies have concluded that
the historical ERP tends to overestimate the expected returns because part of the total returns has
come from an expansion of the price-earnings ratio. The supply side adjusts the realized risk
premiums by removing the expansion of the price-earnings ratio, which is not expected to
continue indefinitely. See William Goetzmann and Roger Ibbotson, “History and the Equity Risk
Premium,” Chapter 12 in Handbook of the Equity Risk Premium, ed. Rajnish
Mehra, pp. 522-3. Cited in Shannon P. Pratt and Roger J. Grabowski, Cost of Capital, 5th Edition,
(Wiley, 2014), p.152.
13
   Shannon P. Pratt and Roger J. Grabowski, Cost of Capital, 5th Edition, (Wiley, 2014), p. 236.
14
   Tim Koller, Marc Goedhart and David Wessels, Valuation, Measuring and Managing the Value
of Companies, 5th Edition, (Wiley, 2010), p. 246.
              Case 20-12522-JTD         Doc 719     Filed 12/04/20     Page 8 of 22

                                                               Declaration of William Jeffers, CFA
                                                                                            Page 8


of monthly data. Mallinckrodt’s stock was strongly affected by the speculation about a potential

bankruptcy, and that makes it difficult to use as an indicator of the company’s level of systematic

risk. Specialty Brands has never been traded in the public markets, and that adds to the difficulties

in using Mallinckrodt’s own trading history.

        18.     I calculated Specialty Brands’ beta using a proxy beta derived from four comparable

pharmaceutical companies that were of similar size, had a similar product mix and had a significant

amount of debt.

       Amneal Pharmaceuticals, Inc. is a U.S. domiciled pharmaceutical company that ranks as

       the fifth-largest U.S. generic drug maker.15 Approximately 80% of the company’s $1.6

       billion of revenues in 2019 were generated from the sale of generic drugs. Specialty or

       branded drugs account for 20% of revenues and are focused on products addressing central

       nervous system disorders, including migraine and Parkinson’s disease.16

       Endo International plc. is an American Irish-domiciled pharmaceutical company with $2.9

       billion in revenues for 2019. Generic pharmaceuticals accounted for 30% of 2019 revenues,

       while branded pharmaceuticals accounted for 29% of revenues.17 Almost all of the

       company’s revenues are generated from sales in the U.S. The company’s branded products

       include Percocet, an opioid analgesic.

       Jazz Pharmaceuticals plc is a global biopharmaceutical company domiciled in Ireland that

       focuses on the development of drugs that treat narcolepsy, oncology, pain and psychiatry.


15
   “How $6 billion generic drug company merger could affect this East Bay city and Roche,” by
Ron Leuty, San Francisco Business Times, May 9, 2018.
https://www.bizjournals.com/sanfrancisco/news/2018/05/09/amneal-amrx-impax-generic-drugs-
genentech-avastin.html
16
   Amneal Pharmaceuticals, Inc., SEC Form 10-K for the year ended December 31, 2019, p. 5.
17
   Endo International plc, SEC Form 10-K for the fiscal year ending December 31, 2019, p. F-25.
              Case 20-12522-JTD         Doc 719     Filed 12/04/20        Page 9 of 22

                                                               Declaration of William Jeffers, CFA
                                                                                            Page 9


       Sales of the drug Xyrem, used to treat narcolepsy (a daytime sleepiness disorder), were $1.6

       billion, which represented 77% of the total net product sales.18

       Teva Pharmaceutical Industries Ltd. is a large pharmaceutical firm with $15.6 billion

       worldwide revenues. It is the second largest generic drug manufacturer in the world,19 and

       generic drugs account for 60% of the company’s 2019 revenues.20 Teva has large North

       American operations which account for more than half of the company’s total revenues and

       operating profit.

       19.     The average and median betas calculated for these four companies ranged from 1.27

to 1.33. Due to the high debt load carried by Specialty Brands, I increased the subject company beta

to 1.5. I then multiplied that by the Supply Side Equity Premium of 6.17% to calculate the Adjusted

Equity Risk Premium. I then added the risk-free rate of 2.25% and the size premium of 1.42% to

conclude that the cost of equity for Specialty Brands would be 12.9%.

       20.     Due to the assumption of all of Mallinckrodt’s debt and the indicated value of equity,

the Specialty segment would have a debt-to-capital ratio of approximately 85%. The long-term debt

rating for this capital structure was estimated to “B”, and the cost of debt would be approximately

10%. Due to the lack of information related to the company’s future tax obligations, I made the

conservative assumption that interest expense would not be deductible for tax purposes.21




18
   Jazz Pharmaceuticals plc, SEC Form 10-K for the year ended December 31, 2019, p. 5.
19
   “List of Top 10 Generic Pharma Companies in World,” by Raveendran, Firmsworld, September
8, 2020. https://firmsworld.com/top-generic-pharma-companies-world/
20
   Teva Pharmaceutical Industries, Ltd., SEC Form 10-K for 2019, p. 176.
21
   Note that this assumption eliminates the value of the net operating loss carryforwards, tax
credits, and amortization tax benefit. If this assumption were not made, the value of these tax
shields would significantly increase the $989 million value of equity indicated by the DCF.
                 Case 20-12522-JTD       Doc 719     Filed 12/04/20      Page 10 of 22

                                                                 Declaration of William Jeffers, CFA
                                                                                             Page 10


           21.    However, because I have excluded these tax benefits from the analysis, it is likely

that excluding the interest expense tax shield is overly conservative and double counts certain taxes,

because some of the tax, which otherwise would have been offset by net operating loss

carryforwards, tax credits, and amortization, is subtracted from the calculation of net operating profit

after tax (“NOPAT”) while simultaneously assuming there is also no benefit from the deductibility

of the interest expense. It is important to point out that even making this conservative assumption,

the value of equity is significantly positive. When I have adequate information to accurately reflect

the company’s future tax obligations, it is likely that the equity value will increase substantially.

           22.    The capital structure is highly leveraged with debt accounting for 85% of capital and

equity accounting for the remainder. The weighted average cost of capital is 10.4%.

           23.    I have calculated NOPAT by subtracting depreciation expense from EBITDA to

calculate EBIT and applying a blended U.S. and state tax rate of 26%. I applied the rate because the

majority of the revenue from the Specialty Brands (90% in 2019) is generated in the U.S. Once

again, this excludes any impact of the substantial net operating loss carryforwards, tax credits, and

amortization available to the company. As I do not have adequate information relating to the

jurisdiction and applicability of these tax benefits, I have made the conservative assumption to

exclude them from the analysis. Once I have received information relating to these tax benefits and

the expected tax obligations of the Specialty Brands segment, I will update the analysis illustrating

the value of offsetting the taxes avoided due to these likely substantial tax benefits.

           24.    To calculate the unlevered free cash flow, I adjusted the projected NOPAT by adding

depreciation expense, subtracting capital expenditures, and subtracting incremental net working

capital.     In the same presentation providing the projected EBITDA, Mallinckrodt provided

projections for capital expenditures and net working capital; however, no breakout by segment was
               Case 20-12522-JTD        Doc 719      Filed 12/04/20    Page 11 of 22

                                                                 Declaration of William Jeffers, CFA
                                                                                             Page 11


provided for these cash flow adjustments. I made the simplifying assumption to allocate both the

projected capital expenditures and projected net working capital based on the percent of total

revenue, for each period, provided by the Specialty Brands.

         25.     In the terminal period I grew the projected 2024 capital expenditures by the

perpetuity growth rate. To calculate the terminal investment in net working capital, I applied the

long-term historical relationship between revenue and net working capital (7%) to the incremental

revenue expected for the terminal period.

         26.     The company presentation did not provide an estimate of either depreciation or

amortization expense. As I have excluded the value of the amortization expense from the analysis,

I did not include projected amortization expense in my calculation of projected free cash flow. I

calculated projected depreciation expense by gradually increasing the fixed asset turnover ratio from

3x to 4x to illustrate projected depreciation amounts consistent with historical depreciation expense.

In the terminal period, the fixed asset turnover ratio is held constant at 4x to ensure fixed assets

increase at a rate consistent with the perpetuity growth rate.

         27.     The perpetuity growth rate in the terminal period was estimated to be 2.5%, the

equivalent of the expected U.S. inflation rate. This should be a conservative estimate given the large

number of promising drugs in Specialty Brands’ development pipeline.22




22
     Mallinckrodt Pharmaceuticals, JP Morgan Healthcare Conference, January 7, 2019, p. 9.
                       Case 20-12522-JTD      Doc 719     Filed 12/04/20     Page 12 of 22

                                                                      Declaration of William Jeffers, CFA
                                                                                                  Page 12


                                                                                                          Diseases/
                                      Pre-    Phase   Phase   Phase                 Indication under
             Product                                                Registration                         Therapeutic
                                     Clinical   1       2       3                        Study
                                                                                                            Areas
UVADEX ® sterile solution                                                          Chronic GVHD
                                                                                                         Autoimmune
(Therakos)                                                                         (Japan)
                                                                                   Niemann-Pick          Rare Disease
VTS-270 (HPßCD mixture)
                                                                                   Disease Type C        & Neurology
                                                                                   Familiial
CPP-1X-sulindac oral combination                                                   Adenomatous           Rare Disease
                                                                                   Polyposis
                                                                                                         Hepato-
TERLIPRESSIN vasopressin analog                                                    HRS Type-1
                                                                                                         Renal
STRATAGRAFT® regenerative skin
                                                                                   Severe Burns, DPT     Critical Care
tissue
XENON gas for inhalation                                                           Post Cardiac Arrest   Critical Care
UNADEX sterile solution (Therakos)                                                 Acute GVHS (U.S.)     Critical Care
STANNSOPORFIN heme oxygenase                                                       Neonatal
                                                                                                         Critical Care
inhibitor                                                                          Hyperbilirubinemia
MNK-6105 (ornithine                                                                Hepatic               Hepato-
phenylacetate) intravenous                                                         Encephalopathy        Renal
STRATAGRAFT regenerative skin
                                                                                   Severe Burns, FT      Critical Care
tissue
H.P. ACTHAR® GEL (repository
                                                                                   ALS                   Neurology
corticotropin injection)
MNK-6106 (OCR-002) (ornithine                                                      Hepatic               Hepato-
phenylacetate) oral                                                                Encephalophy          Renal
MNK-1411 (cosyntropin injection)                                                   DMD                   Neurology
EXPRESSGRAFT anti-infective
                                                                                   DFU                   Critical Care
(cathelicidin)
                                                                                   Transplant Organ
NITRIC OXIDE gas for perfusion                                                                           Critical Care
                                                                                   Perfusate
EXPRESSGRAFT pro-angiogenic                                                        TBD - Chronic Non-
                                                                                                         Critical Care
(VEGF)                                                                             healing Wounds
                                                                                   TBD - Skin Cancer
EXPRESSGRAFT anti-tumor (IL-12)                                                                          Critical Care
                                                                                   Recurrence
                                                                                   Transplant Organ
MP-3964 (TLR9 antagonist)                                                                                Critical Care
                                                                                   Perfusate & AP


                28.     While the companies I selected as comparable to the Specialty Brands segment share

       similar systematic risk characteristics to the segment sufficient to provide reasonable estimates of
                   Case 20-12522-JTD       Doc 719      Filed 12/04/20      Page 13 of 22

                                                                     Declaration of William Jeffers, CFA
                                                                                                 Page 13


beta, considering these companies for relative valuation purposes is problematic due to certain issues

including, but not limited to, the following:

              a.       the lack of insight into its prospective tax situation,

              b.       the uncertainty around the impact of COVID-19,

              c.       the lack of public information on the details of a potential spin-off and the

        preliminary nature of this valuation,

              d.       the disparity in the peer multiples, and

              e.       the sensitivity of the analysis to small changes in the selected multiples due to

        the substantial leverage.

I have determined that the guideline public company method would not provide a reliable estimate

of the equity value of the Specialty Brands at this time.

        29.         It is clear that the DCF Method, even with the application of conservative

assumptions (such as providing no value to the significant potential tax savings available to the

company), results in a positive value significantly greater than zero. Not including any tax benefits

in my preliminary DCF method, as presented on Schedule 1-A, suggests that the equity value is

potentially far greater than $989 million, or more than $11 per share.23

        30.         As a check on my valuation of Specialty Brands, I performed a rough valuation of

the equity of Mallinckrodt plc on a consolidated basis. In doing so, I utilized Mallinckrodt’s cash

flow forecast and many of the assumptions used in the valuation of Specialty Brands, including the

$520 million required to settle the Acthar litigation. I have also included $1.6 billion in debt to

account for the Opioid Settlement.


23
  Based on 84,604,862 shares outstanding as of October 30, 2020. See Mallinckrodt, SEC Form
10-Q for the quarterly period ended September 25, 2020.
             Case 20-12522-JTD         Doc 719      Filed 12/04/20     Page 14 of 22

                                                                Declaration of William Jeffers, CFA
                                                                                            Page 14


       31.     I have concluded that there is substantial equity value of Mallinckrodt plc, even

without the benefit of any of the company’s tax benefits. If the company is able to shield its income

from taxes, then the equity value of the company would be considerably higher.




Pursuant to 28 U.S.C. § 1746, to the best of my knowledge, information and belief, and after

reasonable inquiry, I declare under penalty of perjury that the foregoing is true and correct.




                                          William Jeffers, CFA
            Case 20-12522-JTD        Doc 719     Filed 12/04/20   Page 15 of 22

Mallinckrodt plc                                                                  Schedule 1
Summary

                                                                           Value
      Indicated Equity Value of Specialty Brands Segment                 (Rounded)
      Discounted Cash Flow Method                                    $    989,400,000
        Including Impact of Tax Deductible Interest Expense          $ 2,126,800,000
        Including Impact of All Potential Tax Assets                 $ 2,665,000,000
                                    Case 20-12522-JTD            Doc 719        Filed 12/04/20      Page 16 of 22

Mallinckrodt plc                                                                                                                         Schedule 2 - A
Discounted Cash Flow Method - Specialty Brands
(In Millions of USD, Except Per Share Values)

                 Specialty Brands                                            For the Period Ending December
                                                   Notes         2020         2021        2022        2023                 2024      Terminal
    Net Operating Profit After Taxes                (1)      $      469     $     426 $       476 $      477           $      468    $   513
    Cash Flow Adjustments:
     Plus: Depreciation                              (2)              91            119           103            74            75           32
     Less: Capital Expenditures                      (2)             (53)           (51)          (44)          (44)          (42)         (43)
     Less: NWC (Increase) / Decrease                 (2)            (154)           (61)          (32)          (18)          (43)          (3)

    Unlevered Free Cash Flow                                 $       354    $       434    $      502    $      489    $      458    $    498
      % Growth                                                      NMF           22.7%          15.8%        -2.6%          -6.4%        8.8%

    Period                                                        0.0821         1.0000        1.0000        1.0000        1.0000
    Discounting Period (Mid-Period Convention)                    0.0411         0.5821        1.5821        2.5821        3.5821
    Present Value Factor @ 10.4%                     (3)          0.9959         0.9440        0.8551        0.7745        0.7016

    Present Value of Free Cash Flow                          $        29    $       409    $      430    $      379    $      321

    Sum of Cash Flows (2020 - 2024)                          $     1,568
     Plus: Terminal Value                                          4,423                   Terminal Value Calculation:
    Operating Value of Invested Capital                      $     5,991                   Terminal Year Cash Flow                   $     498
      Plus: Non-Operating Cash                       (4)             805                   Divided by Capitalization Factor (5)           7.9%
      Less: Debt                                     (6)          (5,807)                  Terminal Value                            $ 6,304
    Indicated Value of 100% of the Equity                    $       989                   Times: Present Value Factor                 0.7016
                                                                                           Present Value of Terminal Value           $ 4,423
Notes:
(1) Refer to Schedule 2 - B for details.
(2) Refer to Schedule 2 - C for details.
(3) Discounted at the weighted average cost of capital (10.4%). Refer to Schedule 3 - A for details.
(4) Assumes 2% of projected revenue required for operating cash.
(5) Calculated as the WACC (10.4%) less the perpetuity growth rate (2.5%).
(6) Debt includes $520 million in total litigation settlement for both the Acthar litigation ($260 million) and the civil litigation ($260 million).
                    Case 20-12522-JTD          Doc 719       Filed 12/04/20      Page 17 of 22

Mallinckrodt plc                                                                                      Schedule 2 - B
Forecasted NOPAT - Specialty Brands
(In Millions of USD, Except Per Share Values)

          Specialty Brands             Notes 2020    2021    2022    2023    2024 Terminal
    Revenue                             (1) $ 1,964 $ 1,760 $ 1,848 $ 1,867 $ 1,859 $ 1,905
    % Growth                                 -37.9% -10.4%     5.0%    1.0%   -0.4%    2.5%

    EBITDA                               (1)    $ 725 $ 695 $ 746 $ 719 $ 707 $   725
    % of Revenue                                 36.9% 39.5% 40.4% 38.5% 38.0%  38.0%
    Less: Depreciation                   (1)          (91)     (119)     (103)       (74)      (75)         (32)

    EBIT                                 (1)    $ 634        $ 576     $ 643      $ 645     $ 632     $    693
    Less: Taxes                                      (165)     (150)     (167)      (168)     (164)        (180)
    Tax Rate                             (2)        26.0%     26.0%     26.0%      26.0%     26.0%        26.0%

    Net Operating Profit After Tax              $    469 $      426 $    476 $       477 $    468     $    513

Notes:
(1) Source: Mallinckrodt Pharmaceuticals: Discussion Materials dated October 2020 at p. 25.
(2) In 2019, approximately 90% of the Specialty Brands revenue came from the US. I have applied a blended
    marginal US and state tax rate of 26%. Note that I have not applied any tax benefit from the net operating
    loss carryforwards and tax credits due to Mallinckrodt.
                               Case 20-12522-JTD        Doc 719       Filed 12/04/20   Page 18 of 22

Mallinckrodt plc                                                                                                       Schedule 2 - C
Cash Flow Adjustments - Specialty Brands
(In Millions of USD, Except Per Share Values)

                      Specialty Brands                   Notes  2020    2021    2022    2023    2024 Terminal
      Revenue                                             (1)  $ 1,964 $ 1,760 $ 1,848 $ 1,867 $ 1,859 $ 1,905
       % Growth                                                 -37.9% -10.4%     5.0%    1.0%   -0.4%    2.5%

      Depreciation                                         (2)    $    91 $ 119 $ 103 $        74 $    75 $     32
       % of Revenue                                                  4.6%    6.7%    5.6%    4.0%    4.0%     1.7%
       % of Capital Expenditures                                  -171.4% -233.9% -232.7% -169.0% -178.6%   -73.1%

      Capital Expenditures                                 (1)   $     (53) $  (51) $  (44) $  (44) $  (42) $                (43)
       % of Revenue                                                   2.7%    2.9%    2.4%    2.3%    2.3%                  2.3%

      (Increase) Decrease in Working Capital            (3)      $     (154) $ (61) $   (32) $   (18) $  (43) $                (3)
      (Increase) Decrease in Working Capital % Inc. Rev               33.4% -29.7%    36.5%    96.3% -534.9%                7.0%

Notes:
(1) Capital expenditures based on the percent of total revenue projected by the company. Source: Mallinckrodt Pharmaceuticals:
    Discussion Materials dated October 2020 at p. 25.
(2) Depreciation calculated by gradually increasing the company's fixed asset turnover ratio from 3x to 4x to illustrate a consistent
    relationship to historical depreciation.
(3) Net working capital based on the percent of total revenue projected by the company. Investment in terminal net working capital
    based on the long-term historical relationship between net working capital and revenue. Source: Mallinckrodt Pharmaceuticals:
    Discussion Materials dated October 2020 at p. 25.
                               Case 20-12522-JTD        Doc 719      Filed 12/04/20     Page 19 of 22

Mallinckrodt plc                                                                                                       Schedule 3 - A
Weighted Average Cost of Capital

                                                                                                     Weighted
             Weighted Average Cost of Capital                       Rate              Weight         Amount              Notes

       Cost of Equity                                               12.9%             15.0%             1.9%               (1)

       Cost of Debt (After-Tax)                                     10.0%             85.0%             8.5%             (1), (2)

       Weighted Average Cost of Capital (Rounded)                                                      10.4%

Notes:
(1) Refer to Schedule 3 - B.
(2) Pretax cost of debt is 10.0%. Due to the limited information on the tax deductability of the company's interest expense, I have
    made the conservative assumption that interest expense is not deductible.
                Case 20-12522-JTD       Doc 719    Filed 12/04/20    Page 20 of 22

Mallinckrodt plc                                                                        Schedule 3 - B
Cost of Equity - Capital Asset Pricing Model ("CAPM")


                                       Assumptions
           Risk-Free Rate of Return (Rf)                                2.25%     (1)
           Equity Risk Premium (Rm - Rf)                                6.17%     (2)
           Size Premium                                                 1.42%     (3)
           Subject Company D/(D+E), rounded                            85.00%     (4)
           Subject Company D/E                                        566.67%
           Pretax Cost of Debt (Rd)                                    10.00%     (5)

                                     Beta Calculation

           Levered Beta                                                 1.50      (6)

                                 Indicated Cost of Equity
           Equity Risk Premium (Rm - Rf)                                6.17%
           Levered Beta                                                  1.50
           Adjusted Equity Risk Premium                                 9.26%
           Add: Risk-Free Rate of Return (Rf)                           2.25%
           Add: Size Premium                                            1.42%
           Cost of Equity, Rounded                                      12.9%
Notes:
(1) 20-year constant maturity U.S. Government bond captured December 31, 2019 to normalize the
    impact of COVID-19 on the cost of equity. (http://www.treasury.gov/)
(2) Supply-Side Equity Risk Premium. Source: D&P Cost of Capital Navigator.
(3) D&P Size Premiums ("Low Cap" within CRSP Deciles).
(4) Based on an iterated capital structure (Rounded).
(5) Based on an analysis of similarly capitalized pharmaceutical companies.
(6) Refer to Schedule 3 - C for details.
                                             Case 20-12522-JTD            Doc 719        Filed 12/04/20        Page 21 of 22

Mallinckrodt plc                                                                                                                                            Schedule 3 - C
Beta Analysis

                                                                                   Weekly                                Monthly
                                                                           2 Yr Lookback Period                   5 Yr Lookback Period
                                                                            Levered Unlevered       Debt / MV      Levered Unlevered       Debt / MV
    Guideline Public Company (1)                     Ticker                   Beta       Beta   (2) of Equity (3)    Beta      Beta    (2) of Equity (3)
    Amneal Pharmaceuticals, Inc.                  NYSE:AMRX                   N/A         N/A        364.6%          N/A        N/A           N/A
    Endo International plc                       NasdaqGS:ENDP                1.66       0.26        723.3%          1.32      0.36         359.9%
    Jazz Pharmaceuticals plc                     NasdaqGS:JAZZ                0.95       0.80         24.7%          1.06      0.92          20.9%
    Teva Pharmaceutical Industries Limited        NYSE:TEVA                   1.34       0.49        233.7%          1.47      0.77         123.6%

                                                              Average         1.32         0.52             336.6%              1.28         0.68           168.1%
                                                               Median         1.34         0.49             299.1%              1.32         0.77           123.6%
    Industry (4)                              Full Information Beta
    Drugs                                              0.84
    Biological                                         1.09
    Pharmaceutical                                     0.66

    Mallinckrodt plc                            OTCPK:MNKK.Q                  2.94         0.33             1060.8%             3.82         1.26           273.2%

    Concluded Levered Beta                              1.50


Notes:
(1) Source: S&P's CapitalIQ Database.
(2) Levered betas were unlevered using the Hamada Formula: Unlevered Beta = Levered Beta / [1 + (Debt / MV of Equity) * (1 - Tax Rate)]
(3) Debt / MV of Equity measured as the average daily debt to total capital ratios for the respective lookback period converted to debt to equity ratios.
(4) Source: Duff & Phelps Cost of Capital Navigator
                                                Case 20-12522-JTD                   Doc 719           Filed 12/04/20             Page 22 of 22

Mallinckrodt plc                                                                                                                                                                                  Schedule 4
Potential Amortization Tax Benefit
(In Millions of USD, Except Per Share Values)

       Potential Amortization Tax Benefit                                                                      For the Period Ending December
                                                 Notes     2020         2021          2022         2023           2024       2025     2026    2027                   2028            2029         2030
    Beginning Amortizable Assets                  (1)     $ 6,138      $ 5,384       $ 4,726      $ 4,141        $ 3,560 $ 2,979 $ 2,398 $ 1,817                    $ 1,236      $     654    $      73
    Ending Amortizable Assets                             $ 5,384      $ 4,726       $ 4,141      $ 3,560        $ 2,979 $ 2,398 $ 1,817 $ 1,236                    $ 654        $      73    $        -
    Amortization                                  (2)            754          658           585          581          581           581          581          581          581          581           73
    Times: Tax Rate                               (3)          26.0%        26.0%         26.0%        26.0%         26.0%        26.0%        26.0%        26.0%        26.0%        26.0%        26.0%
    Tax Benefit of Amortization                           $     196    $     171     $     152    $     151     $     151    $     151    $     151    $     151    $     151    $     151    $      19
    Period                                                    0.0821       1.0000        1.0000       1.0000        1.0000       1.0000       1.0000       1.0000       1.0000       1.0000       1.0000
    Discounting Period (Mid-Period Convention)                0.0411       0.5821        1.5821       2.5821        3.5821       4.5821       5.5821       6.5821       7.5821       8.5821       9.5821
    Present Value Factor @ 12.9%               (4)            0.9950       0.9318        0.8253       0.7310        0.6475       0.5735       0.5080       0.4499       0.3985       0.3530       0.3127
    Present Value of Tax Benefit                          $      16    $     159     $     126    $     110     $      98    $      87    $      77    $      68    $      60    $      53    $       6
    Sum of Tax Benefit (2020 - 2030)                      $     860

                  The value indicated by the discounted cash flow method does not include any value for the possible tax benefit offered by the amortization.

Notes:
(1) Calculated as gross carrying amount of amortizable assets ($10.7 billion) less accumulated amortization ($3.9 billion). Source: Mallinckrodt SEC Form 10-K filed February 26,
    2020 at p. 104.
(2) Amortization schedule per Mallinckrodt SEC Form 10-K filed February 26, 2020 at p. 105. Amortization runs until net carrying amount is zero.
(3) In 2019, approximately 90% of the Specialty Brands revenue came from the US. I have applied a blended marginal US and state tax rate of 26%.
(4) Discounted at the cost of equity (12.9%). Refer to Schedule 3 - B for details.
